DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 11/5/21 and interview on 1/18/21. Claims 1-3, 5, 7, and 10 have been amended, claims 8, 12, and 15 have been cancelled, and no new claims have been added. Thus, claims 1-7, 9-11, and 13-14 are presently pending in this application.
Claims 1-7, 9-11, and 13-14 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Zamudio on 1/18/21.
The application has been amended as follows: 
1. (amended) An exercise device comprising:
a table;
a bracket;
a fastening mechanism;
a bar connected between two legs of the table;  

the bracket being attached to the table via the fastening mechanism;
a force transferring mechanism;
the force transferring mechanism being a plurality of gears;
the force transferring mechanism being attached to the bracket;
a handle;
the handle being attached to the force transferring mechanism;
the exercise device consists of a single cable;
a cuff;
the cuff having a cable connecting ring; the cuff having a band connecting ring;
the single cable being attached at a first end to the force transferring mechanism; the single cable being attached at a second end to the cable connecting ring;
the table capable of allowing a user to sit upon the table and attach the cuff to a body part of a user; and
the handle being capable of altering a position of the body part as a position of the handle is altered by the user.
2. (amended) The exercise device according to Claim 1 further comprising:

at least one bar connecting ring being attached to the bar;
at least one band;
the at least one band having a first band end;
the at least one band having a second band end;
the first band end being connected to one of the at least one bar connecting rings;

3. (amended) An exercise device comprising:
a table;
a bracket;
a fastening mechanism;
the bracket being attached to the table via the fastening mechanism;
a force transferring mechanism;
the force transferring mechanism being attached to the bracket;
a handle;
the handle being attached to the force transferring mechanism;
the exercise device consists of a single cable;
the exercise device consists of a single pulley;
a cuff,
the cuff having a cable connecting ring;
the cuff having a band connecting ring;
the single pulley being attached to the table;
the single cable having a first end;
the first end being attached to the force transferring mechanism;
the single cable passing through the single pulley;
the single cable having a second end;
the second end being attached to the cable connecting ring; 
a bar connected between two legs of the table;
the bar located below the single pulley;

at least one band;
the at least one band having a first band end; 
the at least one band having a second band end;
the first band end being connected to one of the at least one bar connecting rings; 
the second band end being connected to the band connecting ring;
the table capable of allowing a user to sit upon the table and attach the cuff to a body part of the user; and
the handle being capable of altering a position of the body part as a position of the handle is altered by the user.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function recited in claims 1 and 3, such that an exercise device comprising a table; a bar connected between two legs of the table; a force transferring mechanism; the exercise device consists of a single cable; a cuff; the cuff having a cable connecting ring; the cuff having a band connecting ring; the single cable being attached at a first end to the force transferring mechanism; the single cable being attached at a second end to the cable connecting ring. 
The closest prior art of record, Johnson, SR (US 20170172836 A1) and Phillips (US 6592502 B1) do not disclose the claimed structure as claimed in claims 1 and 3. 
Johnson, SR discloses an exercise device (see Figure 1) comprising a chair (108, chair) and leg support (120, pad); a force transferring mechanism (105, pulley); a cable (107, cord); a 
Phillips teaches an exercise device (see Figure 1) with a table (90, table) for a user, Phillips teaches an exercise device (see Figure 1) with a cuff (see Figure 2A: 52, strap) supporting a user’s foot having a first and second ring (see Figure annotated 2A below: strap 52 has two ‘D’ rings 64).
However, Johnson and Philips fail to disclose the combination a force transferring mechanism; the force transferring mechanism being a plurality of gears; a single cable; and a table with bar between two legs if the table and to modify Johnson and Phillips would be improper hindsight.
Therefore, claims 1-7, 9-11, and 13-14 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785